Title: From Thomas Jefferson to Thomas Willis White, 8 December 1824
From: Jefferson, Thomas
To: White, Thomas Willis


Sir
Monticello
Dec. 8. 24.
I have duly recieved your letter of the 3d proposing for my acceptance a book, on which you wish me to give an opinion, which you should be at liberty to publish. this I invariably decline. I have neither the talents, the taste, nor the time for the office of a Reviewer of books. such an undertaking, if executed with fidelity to the publick, would require me to read the book with critical attention, and to give my opinion with understanding and due caution. besides exposing me to altercations with authors, this would entirely derange my course of reading,  which is of antient, rather than modern works, those which have come down to us with the approbation of ages, rather than the ephemeral casualties of the press, which have not yet obtained a character. I am old, have little time left for reading, and must therefore be choice of it. this is of the less consequence in your case, as the opinion you have obtained of Judge Marshall in favor of the book, will be an ample passport to the public favor. excuse the candor of this apology and accept the assurance of my respectTh: Jefferson